In an action, inter alia, to recover damages for loss of property, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J), dated March 28, 2003, which granted the defendant’s motion to strike the complaint pursuant to CPLR 3126 (3).
Ordered that the order is affirmed, with costs.
The plaintiff’s continued failure to comply with discovery requests, and a so-ordered stipulation to satisfy those requests, was willful, contumacious, and in bad faith (see Beneficial Mtge. Corp. v Lawrence, 5 AD3d 339 [2004]). Therefore, the Supreme Court providently exercised its discretion in striking the plaintiffs complaint as a sanction pursuant to CPLR 3126 (3) (see Yona v Beth Israel Med. Ctr., 285 AD2d 460, 461 [2001]). Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.